Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered October 2, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The claim that the prosecutor made unfair comments during summation was not raised at the trial and is therefore unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951).
The defendant’s claim that the sentence is excessive is without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.